Citation Nr: 1112564	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-11 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA pension benefits, in the calculated amount of $1830.00.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active service from January 1943 to December 1945.  The Veteran died in November 2003.  The appellant is the Veteran's spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 determination by the VA Regional Office (RO) Committee on Waivers and Compromises (Committee) in Fort Snelling, Minnesota, which denied waiver of pension indebtedness.

The appellant testified before the undersigned Acting Veterans Law Judge in August 2010.  A transcript of the hearing has been associated with the claims file. 


FINDING OF FACT

In November 2010, prior to promulgation of a decision in the appeal, the appellant withdrew her appeal as to the issue of entitlement to waiver of overpayment in the amount of $1830.00.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the issue of entitlement to waiver of recovery of an overpayment of VA pension benefits, in the calculated amount of $1830.00, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2010) (as amended by 68 Fed. Reg. 13235 (April 18, 2003)).

Prior to promulgation of a decision in the appeal, in a Statement In Support Of Claim (VA Form 21-4138) received by the Board in November 2010, the appellant withdrew her appeal as to the issue of entitlement to waiver of recovery of an overpayment of VA pension benefits, in the calculated amount of $1830.00.  As she has withdrawn the appeal, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  With few exceptions, the regulations implementing this law are applicable to all claims filed on or after the date of enactment, or filed before the date of enactment and not yet final as of that date.  Veterans Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Since the claim of entitlement to waiver of recovery of an overpayment of VA compensation benefits, in the calculated amount of $1830.00, has been withdrawn, the provisions of the VCAA are not for application.



ORDER

Entitlement to waiver of recovery of an overpayment of VA pension benefits, in the calculated amount of $1830.00, is dismissed without prejudice.




____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


